Name: Council Regulation (EEC) No 1315/81 of 12 May 1981 laying down certain interim measures for the conservation and management of fishery resources applicable to vessels flying the flag of Sweden
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 5 . 81 No L 132/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1315/81 of 12 May 1981 laying down certain interim measures for the conservation and management of fishery resources applicable to vessels flying the flag of Sweden THE COUNCIL OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Article 1 1 . Until 31 July 1981 , vessels flying the flag of Sweden shall , in the fisheries zones of Member States seawards of 12 nautical miles from the baselines used to demarcate territorial water limits, be authorized to fish only for ling and only within ICES subarea IV and ICES division Via, north of 56 ° 30 ' N. 2. The total volume of catches may not exceed 200 tonnes . 3 . Only long-liners shall be authorized to fish for ling. Article 2 Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof, Having regard to the proposal from the Commission , Whereas the Community and Sweden have held consultations in accordance with the procedure provided for in Articles 2 and 6 of the Agreement on Fisheries between the European Economic Commu ­ nity and the Government of Sweden (!), concerning mutual fishing rights in 1981 and the management of joint biological resources ; Whereas, following these consultations, an Agreement in the form of an exchange of letters establishing a fishing arrangement between the Community and Sweden for 1981 was initialled on 20 March 1981 ; Whereas the Council has not yet approved the results of these consultations ; Whereas, in the absence of reciprocal fisheries rela ­ tions, the Swedish authorities requested authorization to commence immediate fishing of the quota of ling provided for in the initialled agreement, in view of the short duration of the fishing season for this species ; Whereas it is in the Community's interest to authorize such fishing in order not to preclude an overall fish ­ eries arrangement for 1981 with the Government of Sweden ; Whereas it is necessary, on the basis of Article 103 of the Treaty, to adopt the measures authorizing such fishing on an interim basis , subject to their subsequent embodiment in the final arrangements to be adopted under Article 43 of the Treaty, 1 . Vessels fishing under the quota established in Article 1 shall comply with the conservation and control measures and with all other provisions governing fishing in the zones referred to in that Article . 2 . Vessels referred to in paragraph 1 shall keep a log-book in which the information specified in Annex I is to be entered . 3 . Vessels referred to in paragraph 1 shall , in accor ­ dance with the rules set out in Annex II , forward to the Commission the information set out in that Annex . 4. The registration letters and numbers of the vessels referred to in paragraph 1 shall be clearly marked in the most visible position on both sides of the bow and superstructure of the vessel .( ¢) OJ No L 226, 29 . 8 . 1980 , p . 2 . No L 132/2 Official Journal of the European Communities 19 . 5 . 81 Article 3 fishing operation , each vessel shall be in possession of a licence . 5 . Licences may be cancelled in favour of the issue of new licences . The cancellation shall take effect from the date of the surrender of the licence to the Commission . 1 . Fishing referred to in Article 1 shall be permitted only where a licence issued by the Commis ­ sion on behalf of the Community at the request of the Swedish authorities is held on board and where the conditions set out in the licence are observed. 2 . The number of licences which may be issued shall not exceed two . 3 . When an application for a licence is submitted to the Commission , the following information shall be supplied : Article 4 The competent authorities of the Member States shall take appropriate steps, including the regular inspec ­ tion of vessels , to ensure the observance of this Regula ­ tion . (a) name of the vessel ; (b) registration number ; (c) external identification letters and numbers ; (d) port of registration ; Article 5 (e) name and address of the owner or charter ; Where an infringement has been duly established, the Member States shall , without delay, inform the Commission of the name of the vessel involved and of any action they have taken . ( f) gross tonnage and overall length ; (g) engine power ; (h) call sign and radio frequency ; ( i) intended method of fishing ; (i) intended area of fishing ; Article 6(k) species for which it is intended to fish ; (1) period for which a licence is requested . 4. Each licence shall be valid for one vessel only. Where two or more vessels are taking part in the same This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 May 1981 . For the Council The President G. BRAKS 19 . 5 . 81 Official journal of the European Communities No L 132/3 ANNEX I The following details are to be entered in the log-book after each haul : 1 . the quantity ( in kg) of each species caught ; 2 . the date and the time of the haul ; 3 . the geographical position in which the catches were made ; 4 . the fishing method used . No L 132/4 Official Journal of the European" Communities 19 . 5 . 81 ANNEX II 1 . The information to be transmitted to the Commission and the timetable for its transmission is as follows : 1.1 . On each occasion the vessel enters the 200 nautical mile fishing zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries : (a) the information specified under point 1 .4 ; (b) the quantity (in kg) of each species of fish in the hold ; (c) when and where fishing is to commence. If the fishing operation requires more than one entry into the Community fisheries zone on any given day, a single communication on first entering the zone will be sufficient. 1.2. On each occasion the vessel leaves the 200 nautical mile fishing zone off the coasts of the Member States of the Community which is Covered by Community rules on fisheries : (a) the information specified under point 1 .4 below ; (b) the quantity in (kg) of each species of fish in the hold ; (c) the quantity (in kg) of each species caught since the previous transmission ; (d) the ICES division in which the catches were taken ; (e) the quantity (in kg) of each species transferred to other vessels since the vessel entered the Community fishing zone and the identification of the vessel to which the transfer was made ; (f) the quantity (in kg) of each species landed in a port of the Community since the vessel entered into the Community fishing zone. If the fishing operation requires more than one exit from the Community fisheries zone on any given day, a single communication on the last exit will be sufficient. 1.3 . At weekly intervals, commencing on the seventh day after the vessel first enters the fishing zone of the Member States : (a) the information specified under point 1 .4 below ; (b) the quantity (in kg) of each species caught since the previous transmission ; (c) the ICES division in which the catches were made . 1.4. (a) the name, call sign, identification numbers and letters of the vessel and the name of its master ; (b) the licence number if the vessel is under licence ; (c) the serial number of the message ; (d) identification of the type of message ; (e) the date , the time and the geographical position of the vessel . 2.1 . The information specified under point 1 shall be transmitted to the Commission of the Euro ­ pean Communities in Brussels (telex address 24189 FISEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4. 2.2. If it is impossible for reasons of force majeure for the message to be transmitted by the vessel , it may be transmitted on the vessel 's behalf by another vessel . 3 . Name of radio station Call sign of radio station Skagen OXP BlÃ ¥vand OXB Norddeich DAF DAK DAH DAL DAI DAM DAJ DAN 19 . 5 . 81 Official Journal of the European Communities No L 132/5 PCH OST GNF Scheveningen Oostende North Foreland Humber Cullercoats Wick Oban Portpatrick Anglesey GKZ GCC GKR GNE Ilfracombe Niton Stonehaven Portishead GPK GLV GIL GNI GND GKA GKB GKC GLD EJK EJM FFB Land s End Valentia Malin Head Boulogne Brest FFU FFO FFC OZN ]OXF / OXI &gt; Central GodhÃ ¥b OYS V OZM ) SOJ Saint-Nazaire Bordeaux-Arcachon Prins Christians Sund JulianehÃ ¥b GodthÃ ¥b Holsteinsborg Godhavn Stockholm GÃ ¶teborg RÃ ¸nne SOG OYE 4. Form of communications The information specified under point 1 shall contain the following elements, which shall be given in the following order :  name of vessel,  call sign,  external identification letters and numbers ,  serial number of the message for the voyage in question ,  identification of type of message according to the following code :  message  when entering the Community zone : ' IN',  message  when leaving the Community zone : 'OUT',  weekly message : 'WKL',  the geographical position,  the ICES division in which fishing is expected to commence,  the date on which fishing is expected to commence,  the quantity (in kg) of each species of fish in the hold using the code mentioned in point 5 below,  the ICES division in which the catches were made,  the quantity ( in kg) of each species transferred to other vessels since the previous transmis ­ sion ,  the name and call sign of the vessel to which the transfer was made ,  the quantity ( in kg) of each species landed in a port of the Community since the previous transmission ,  the name of the master. 5 . The code to be used to indicate the quantities of fish on board, as mentioned in point 4 above, shall be the following : Q. Ling (Molva molva).